DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see response, filed 1/24/22, with respect to claims 1, 8, 11-14, 16-17, 19-20, 22, 24, 28-31 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn, in view of the amendments and arguments, and a notice of allowance has been issued below. 

Allowable Subject Matter
Claims 1, 8, 11-14, 16-17, 19-20, 22, 24, 28-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 13, and 17, the prior art of record does not teach or suggest a display panel comprising a first substrate, a second substrate, a subpixel formed between the first substrate and the second substrate, the subpixel comprising at least two non-overlapping transmissive areas and a plurality of liquid crystal materials injected into the respective transmissive areas, wherein a transmittance of each of the liquid crystal materials injected into the respective transmissive areas is different, wherein the plurality of liquid crystal materials comprise a first liquid crystal material, a second liquid crystal material, and a third liquid crystal material; wherein the non-overlapping transmissive areas comprise a first, second, and third transmissive area, and the first liquid crystal material is injected into the first transmissive area, the second liquid crystal material is injected into the second transmissive area, and the third liquid crystal material is injected into the third transmissive area, wherein the subpixel is driven by a combination of a single scanning line, a single data line, wherein the subpixel is a red subpixel, a green subpixel, or a blue subpixel, in combination with the remaining features recited in the claim. 

Therefore, Claims 1, 13, and 17 are allowed. Claims 8, 11-12, 14, 16, 19-20, 22, 24, 28-31 are allowed by virtue of their dependence on the allowed claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARIAM QURESHI/Examiner, Art Unit 2871